Citation Nr: 0703555	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-16 658A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
right arm injury.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for hepatitis C.  

3.  Entitlement to service connection for the claimed 
residuals of a fractured collarbone.  

4.  Entitlement to service connection for the claimed 
residuals of head trauma.  

5.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

In a December 2004 letter, the veteran raised new claims of 
service connection for depression and heart disease due to 
Agent Orange and appeared to raise the issue of nonservice-
connected VA pension benefits.  Since these issues have not 
been adjudicated by the RO, they are referred to the RO for 
appropriate action.  

As discussed in greater detail hereinbelow, certain of the 
issues on appeal are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by an 
unappealed rating decision dated in November 1998.  

2.  The evidence that bears directly and substantially upon 
the specific matter under consideration, is not cumulative or 
redundant of evidence previously of record, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has been 
received since the November 1998 RO rating decision.  


CONCLUSION OF LAW

The evidence submitted to reopen the claim of service 
connection for hepatitis C is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to 
notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent a letter to the veteran in October 2000 on the 
requirements needed to reopen a final decision, and letters 
were sent to the veteran in April 2002 and June 2004 in which 
he was informed of the requirements needed to establish 
service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  Additional private evidence was subsequently added 
to the claims file.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2005).  

With respect to the issue on appeal involving the matter 
of whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  


Law and Regulations

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2005).  Because the veteran filed his claim to 
reopen in October 2000, which is prior to August 29, 2001, 
the earlier version of the law is applicable in this case.  

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  


Analysis

The issue of service connection for hepatitis C was denied by 
an unappealed rating decisions dated in November 1998 because 
there was no evidence on file at the time linking hepatitis C 
to service.  

The evidence of record at the time of the November 1998 RO 
decision consisted of the veteran's service medical 
records and VA treatment records dated from January 1989 
to July 1998.  

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of hepatitis C.  A liver 
biopsy in May 1998 revealed chronic hepatitis, minimally 
active, with slight portal fibrosis.  

The additional evidence received since the RO's November 1998 
rating decision includes private treatment records dated from 
September 2003 to January 2004 from Washington Hospital 
Center.  

According to a January 2004 report from P. DeMarco, M.D., the 
veteran has chronic hepatitis C that could be associated with 
rheumatoid factor as well as cryoglobulins.  

The private medical reports are new, as they were not of 
record at the time of the November 1998 RO decision, and they 
are not cumulative or duplicative of evidence previously 
considered.  

The additional records are also material in that they bear on 
the underlying issue of whether the veteran currently has 
hepatitis C that is related to service.  

Consequently, the Board finds that the evidence submitted 
since the November 1998 RO decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Thus, because the Board finds 
that new and material evidence has been received since the 
November 1998 RO decision that denied service connection for 
hepatitis C, the claim is reopened and must be adjudicated de 
novo.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hepatitis C, the appeal to 
this extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

Given the favorable action taken hereinabove, the Board finds 
that additional development is required as to the claim of 
service connection for hepatitis C.  

VA's statutory "duty to notify" under the Veteran's Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board would also point out that although the March 2004 
Statement of the Case (SOC) includes the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for residuals of a fractured 
collarbone, the Board notes that this matter has not been the 
subject of a prior final rating action.  

Additional issues listed in the March 2004 SOC include those 
of whether new and material evidence had been received to 
reopen the claims of service connection for residuals of a 
head trauma, PTSD and a back disorder.  

It was determined by the RO that the veteran had not timely 
appealed the February 2000 rating decision that denied 
service connection for a head injury, PTSD and a back 
condition; this rating decision also denied reopening of a 
claim of service connection for residuals of a right arm 
injury.  

The Board would note, however, that the original notice of 
this action was sent to the veteran's old address later in 
February 2000 and was returned to VA.  According to an August 
15, 2000 Report of Contact, the veteran had contacted VA in 
August 2000 on the status of his claim.  The letter was sent 
to his current address on August 15, 2000.  

According to a VA Form 21-4138, Statement in Support of 
Claim, dated on August 28, 2000, the veteran desired to 
appeal "[the] Rating Decision."  

The Board finds the August 2000 statement to be a timely 
Notice of Disagreement to the February 2000 rating decision 
that denied service connection for a head injury, PTSD and a 
back condition.  See 38 C.F.R. § 20.201 (2006).  
Consequently, these issues must be considered pending claims 
of service connection and addressed by an appropriate SOC.  
See 38 C.F.R. § 3.160(c) (2006).  

With respect to the February 2000 RO denial of the 
application to reopen the claim of service connection for 
residuals of a right arm injury, the August 2000 veteran's 
statement must in this regard be construed as a Notice of 
Disagreement with this rating decision.  However, no SOC has 
been promulgated on this issue.  

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a SOC is a procedural defect 
requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  

Based on the above, these matters are REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure 
that the veteran is given notification of 
any additional evidence to be provided by 
VA and of evidence that must be provided 
by the veteran, as well as notification 
of the evidentiary requirements for 
substantiating his claim involving 
whether new and material evidence has 
been submitted to reopen the claim for 
the residuals of a right arm injury and 
his claims of service connection for 
residuals of head trauma, residuals of a 
fractured collarbone, PTSD and a back 
disorder.  

2.  After the above, the RO must issue a 
SOC on the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
residuals of a right arm injury.  
38 C.F.R. § 19.26 (2006).  The veteran is 
reminded that to vest the Board with 
jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  
38 C.F.R. § 20.202 (2006).  If the 
veteran perfects the appeal as to this 
issue, the RO should undertake all 
appropriate action.  

3.  The RO should also provide the 
veteran and his representative with a SOC 
on the issues of service connection for 
residuals of head trauma, residuals of a 
fractured collarbone, PTSD and a back 
disorder.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

4.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
all clinical records referable to 
treatment of the claimed hepatitis C.  
The veteran should be informed that he 
can submit evidence to support his claim.  

5.  The veteran should be afforded a VA 
examination to ascertain the nature and 
likely etiology of the claimed hepatitis 
disorder.  The claims folder should be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the VA examiner should opine as to 
whether the veteran has current liver 
disability due to hepatitis C or other 
infection incurred while he was on active 
duty.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

